Citation Nr: 1438791	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic peptic ulcer disease with recurrent ulcer and history of deformity of duodenal CAP, evaluated as 40 percent disabling prior to September 20, 2010, and 60 percent disabling thereafter.  

2.  Entitlement to total disability individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which increased the rating for chronic peptic ulcer disease from 20 to 40 percent, effective April 4, 2007; and denied entitlement to TDIU, respectively.

In a December 2013 rating decision, the RO increased the rating for chronic peptic ulcer disease from 40 to 60 percent, effective September 20, 2010.  

The Veteran testified before the undersigned at a July 2014 videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a hernia disability was raised by the Veteran at the July 2014 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased rating for chronic peptic ulcer disease with recurrent ulcer and history of deformity of duodenal CAP is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment for which he would otherwise be qualified.


CONCLUSION OF LAW

The requirements for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Total Disability Individual Unemployability (TDIU)

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry for the Board is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

II. Analysis

Currently, the Veteran has the following service connected disabilities: chronic peptic ulcer disease, evaluated as 40 percent disabling prior to September 20, 2010, and 60 percent thereafter; dumping syndrome, evaluated as 30 percent disabling since October 28, 2010; and, a midline abdominal scar, evaluated as 10 percent disabling from December 9, 2010.  His combined disability rating as of December 9, 2010 is 80 percent.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

The Veteran reported at the July 2014 hearing that he had worked for 16 years as a correctional officer.  He reported in in his December 2010 TDIU application that he had last worked full-time in December 2003 as a machine operator.  He indicated that since June 1999, he had worked primarily as a machine and equipment operator while self-employed at his restaurant, carwash, and Laundromat.  He had completed two years of college and had specialized training in welding and as a correctional officer. 

The Veteran also testified at the hearing that he had suffered a significant amount of pain as a result of his service-connected disabilities.  See Hearing Transcript, p. 5.  He reported experiencing pain on average four times per week lasting two to three hours.  Id. He described being bed-ridden at least two to three days per week.  Id. at 5, 13.  When he was not bed-ridden, he would lie in a recliner in close proximity to the bathroom.  Id. at 12-13.  He also reported frequent trips to the bathroom and an inability to control his bowel movements, which necessitated wearing diapers on a daily basis.  Id. at 9, 14.  He experienced fecal incontinence approximately three to four times per week.  He reported infrequent interaction with others and relied on his son to take care of the yard work.  Id. at 6.  He asserted that his inability to control his bowels prevented him from functioning in a professional environment.  Id. at 12.  

The appellate period, the Veteran has reported on several VA examinations that he has been unemployed since 2003 as a result of a neck and back work injury.  See e.g., VA examination May 2007.  Social Security Administration (SSA) records show the Veteran is in receipt of disability benefits for cervical and lumbar disabilities for which service connection is not in effect.  

The Board finds, however, that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, preclude him from obtaining or retaining substantially gainful occupation.  VA and private treatment records document the Veteran's complaint of gastric pain, diarrhea, frequent defecation, and fecal incontinence.  The January 2011 VA examiner noted that the Veteran's problems with activities of daily living stemmed from frequent and urgent trips to defecate.  Additionally, the assigned disability rating of 60 percent for peptic ulcer disease, effective September 20, 2010 represent a finding of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).  Given the Veteran's incontinence, it is difficult to envision that he would be able to maintain the types of employment for which he has experience.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment. 


ORDER

Entitlement to TDIU is granted.  


REMAND

The Veteran indicated at the July 2014 hearing that he had received treatment in 2014 from the VA Medical Center in Birmingham, Alabama.  The most recent VA treatment records associated with the claims file are dated through December 2013.  VA has a duty to obtain all relevant records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also stated at the July 2014 hearing that private physician J. L. Cochran provided treatment related to his vagotomy performed in 1993.  Such records have not been associated with the claims file and an attempt must be made to obtain them.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records concerning the Veteran's gastrointestinal treatment since December 2013.

2.  Ask the Veteran to authorize VA to obtain all treatment records of gastrointestinal health treatment by Dr. Cochran.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

3.  If the newly obtained records indicate a worsening of the Veteran's chronic peptic ulcer disease, schedule an examination to assess the current severity of the disability. 

4.  If the benefit remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


